Citation Nr: 0618196	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for right leg varicose veins and long saphenous vein 
ligation and stripping.

2.  Entitlement to an initial evaluation in excess of 20 
percent for left leg varicose veins and superficial venous 
insufficiency, and to an evaluation in excess of 40 percent 
effective October 18, 2005.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from An October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional office in San 
Juan, the Commonwealth of Puerto Rico (RO) that established 
service connection for bilateral varicose veins.  A hearing 
was held at the RO in June 2005, and in A January 2006 
decision, the RO increased the evaluation assigned for 
varicose veins of the left lower extremity to 40 percent, 
effective October 18, 2005.  As such, the issues are as 
characterized above.


FINDINGS OF FACT

1.  From July 1, 2003, to October 18, 2005, the veteran's 
right leg varicose vein condition was manifested by visible, 
palpable and tortuous veins that caused persistent pain, 
which was incompletely relieved by elevation of the 
extremities.

2.  On and after October 18, 2005, the veteran's right leg 
varicose vein condition has been manifested by visible, 
palpable and tortuous veins that caused persistent pain which 
was incompletely relieved by elevation of the extremities, 
and stasis pigmentation.

3.  From July 1, 2003, to October 18, 2005, the veteran's 
left leg varicose vein condition was manifested by visible, 
palpable and tortuous veins that caused persistent pain, 
which was incompletely relieved by elevation of the 
extremities.

4.  On and after October 18, 2005, the veteran's left leg 
varicose vein condition is manifested by visible, palpable 
and tortuous veins that caused persistent pain which was 
incompletely relieved by elevation of the extremities, and 
stasis pigmentation.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for right leg varicose veins and long saphenous vein 
ligation and stripping for the period July 1, 2003, to 
October 18, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2005).

2.  The criteria for an evaluation of 40 percent for right 
leg varicose veins and long saphenous vein ligation and 
stripping, for the period on and after October 18, 2005, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2005).

3.  The criteria for an initial evaluation in excess of 20 
percent left leg varicose veins and superficial venous 
insufficiency for the period July 1, 2003, to October 18, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).

4.  The criteria for an evaluation in excess of 40 percent 
for percent left leg varicose veins and superficial venous 
insufficiency, for the period on and after October 18, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in July 2003 (prior to the appealed October 2003 
decision), the RO sent the veteran a letter that informed him 
of the evidence necessary to establish entitlement to service 
connection for varicose veins.  This letter also informed him 
of what evidence they would obtain and what evidence he 
should submit.  This letter also, essentially, requested that 
he provide any medical evidence in his possession that 
pertained to these claims. 

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating, or an effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that the RO 
established service connection for bilateral varicose veins 
and an April 2004 statement of the case essentially notified 
the veteran of the evidence needed to establish an increased 
rating for his service-connected disabilities.  In addition, 
in this decision, the Board is actually granting an increase 
to 40 percent for the veteran's service-connected varicose 
veins of the right lower extremity, and to delay implementing 
the establishment of this increase in compensation would be 
more prejudicial than correcting, in the Board's opinion, a 
technical procedural error.  

Finally, in this appeal, the veteran is not contesting any 
effective date assigned for these disabilities.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Bernard, 
4 Vet. App. at 394; Dingess/Hartman, 19 Vet. App. 473.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran was afforded three relevant VA 
examinations, as well as an RO hearing, and private medical 
records have been associated with the claims folder.  Thus, 
VA's duty to assist has been fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that the rule articulated in Francisco does not 
apply here, because the current appeal is based on the 
assignment of an initial evaluation following an initial 
award of service connection for left and right leg varicose 
vein conditions.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claim and 
the initial rating decision are most probative of the degree 
of disability existing when the initial rating was assigned 
and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Id. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id. at 126.

Service connection for right leg varicose veins and long 
saphenous vein ligation was granted by an October 2003 rating 
decision and a 20 percent evaluation was assigned under 38 
C.F.R. § 4.104, Diagnostic Code 7120, effective July 1, 2003.  
Service connection for left leg varicose veins and 
superficial venous insufficiency was also granted by the 
October 2003 rating decision and a 20 percent evaluation was 
assigned under 38 C.F.R. § 4.104, Diagnostic Code 7120, 
effective July 1, 2003.  The disability rating for left leg 
varicose vein and superficial venous insufficiency was 
subsequently increased to 40 percent by a January 2006 rating 
decision, effective October 18, 2005.


a.  Initial Evaluation in Excess of 20 Percent for both lower 
extremities, from July 1, 2003 through October 17, 2005

Turning to the evidence of record, March and May 2003 VA 
medical examination reports noted that the veteran's legs had 
no clubbing, cyanosis, edema, skin discoloration, trauma, 
ulcers or calluses.

A July 2003 private examination report found no evidence of 
deep or superficial venous thrombosis bilaterally and 
superficial venous insufficiency and varicose veins in the 
left leg.

An August 2003 VA medical examination report noted that the 
veteran claimed that he began experiencing pain in the feet 
and ankles in February 2003.  He further reported that this 
pain occurred while sitting, standing or walking and that it 
occurred frequently throughout the day.  The veteran reported 
that he could perform household chores, but needed to rest 
periodically in order to complete them, and that he did not 
need mobility assistance.  He further reported relief of 
symptoms when he elevated his legs and denied edema or 
treatment with compression hosiery.

Physical examination revealed visible varicose veins 
bilaterally, with the left leg having, above and below the 
knee, large visible palpable veins, tortuous, saccular, 
greater than 2 centimeters (cm) in diameter, and moderately 
dilated with involvement of the distal circulation.  
Trendelenburg's and Perthes' test results were noted as 
positive for the left leg.  The report noted that the right 
leg had, above and below the knee, visible palpable veins at 
the anterior and posterior aspects of the leg that were 
tortuous, not greater than 2cm in diameter, and mildly 
dilated.  The report further noted that both of the veteran's 
feet had evidence of dilated venules and were slightly 
hyperpigmented.  The report noted that there were no ulcers 
or eczema.  The diagnosis was right long saphenous vein 
ligation and stripping and left leg varicose veins and 
superficial venous insufficiency.

A September 2004 private medical examination report found no 
evidence of deep or superficial venous thrombosis bilaterally 
with superficial venous insufficiency in the left leg and 
prominent varicose veins.

A December 2004 VA medical examination report noted that the 
veteran complained of a worsening of is bilateral varicose 
veins disability.  He reported burning, spasms, and pain in 
both legs, with an associated giving way of the knees that 
caused him to fall.  The veteran reported that the symptoms 
occurred while sitting, standing and walking and occurred 
daily and almost constantly.  The report noted that the 
symptoms were partially relieved upon elevation of the legs.  
The report stated that the veteran's right leg had gorging, 
tortuous, saccular, abundant varicose veins more than 2cm in 
diameter with abundant varicosities and purplish 
discoloration of the dorsal and plantar of the foot.  The 
report stated that the veteran's left leg had gorging, 
tortuous, saccular, and abundant varicosities in the anterior 
and posterior of the leg more than 2cm in diameter with 
abundant varicosities and purplish discoloration of the 
dorsal and plantar of the foot.  No eczema, board like edema, 
or ulcerations were noted bilaterally.  The diagnosis was 
right long saphenous vein ligation and stripping and left and 
right leg varicose veins and superficial venous 
insufficiency.

At a June 2005 RO hearing, the veteran stated that he had 
constant pains in both legs and sensations of heat prior to a 
sharp edged pain at the bottom of his feet.  He stated that 
this occurs when he walks, sits, or stands and if he drives 
for more than an hour and a half.

As noted, from July 2003 the veteran's left and right leg 
varicose vein conditions were initially evaluated at 20 
percent which contemplates persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  A 40 percent evaluation contemplates 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  Id.  A 60 percent 
evaluation contemplates persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Id.  The Board finds that the medical evidence 
of record does not support an initial evaluation in excess of 
20 percent for either leg.

The evidence of record dated from July 2003 to October 17, 
2005 does not support an evaluation in excess of 20 percent 
for the veteran's left and right leg varicose vein 
disabilities.  The August 2003 and December 2004 VA 
examination reports specifically noted that the veteran had 
no signs of eczema.  None of the examinations from July 2003 
to October 17, 2004 mentions stasis pigmentation.  The 
evidence of record from this time period indicates that the 
veteran's left and right leg varicose vein conditions were 
manifested by visible, palpable and tortuous veins 
bilaterally that caused persistent pain, which was 
incompletely relieved by elevation of the extremities.  A 
rating of 40 percent requires stasis pigmentation or eczema, 
neither of which was present at the time of the initial 
evaluation.  Thus, a rating in excess of 20 percent under 
these provisions is not warranted.


b.  Increased Rating for Both Extremities from October 18, 
2005

As noted above, the disability rating for left leg varicose 
vein and superficial venous insufficiency was increased to 40 
percent by a January 2006 rating decision, effective October 
18, 2005.  The right leg disability remained at a 20 percent 
disability rating.

An October 18, 2005, VA medical examination report notes that 
the veteran had a history of persistent edema and skin 
discoloration bilaterally with no ulceration.  The report 
noted that the veteran indicated symptoms of aching, 
throbbing, a heavy feeling, and a burning sensation from the 
knees down.  The effectiveness of vascular treatment was 
noted as poor.  The report noted that the veteran's right leg 
had no edema or ulceration, but had stasis pigmentation below 
the knee, moderately dilated, tortuous, saccular varicose 
veins more than 2cm in diameter with involvement of the deep 
circulation and positive Perthes' and Trendelenburg's tests.  
The report noted that the veteran's left leg had no edema or 
ulceration, but had stasis pigmentation below the knee, 
large, severely dilated, tortuous, saccular varicose veins 
more than 3cm in diameter with involvement of the deep 
circulation and positive Perthes' and Trendelenburg's tests.  
The diagnosis was bilateral varicose veins; moderate to 
severe superficial valvular insufficiency along the left 
great saphenous vein and diffuse incompetent superficial 
veins throughout the right thigh and lower leg.  The report 
stated that the effects of the condition prevented exercise 
and sports, severely impacted daily chores, moderately 
impacted travelling, and mildly impacted shopping.

The evidence of record indicates that the veteran's left and 
right leg varicose vein conditions are manifested by visible, 
palpable and tortuous veins bilaterally that cause persistent 
pain, which is incompletely relieved by elevation of the 
extremities, and stasis pigmentation.  Since the October 18, 
2005 examination report shows bilateral stasis pigmentation, 
a rating of 40 percent, but no more, is warranted for right 
leg varicose veins and long saphenous vein ligation and 
stripping under Diagnostic Code 7120.  See C.F.R. § 4.104, 
Diagnostic Code 7120.  The Board realizes that under this 
code both stasis pigmentation and edema need to be shown to 
warrant a 40 percent evaluation, and that edema has not been 
demonstrated in either extremity.  The result of denying a 40 
percent disability evaluation for the service-connected 
varicose veins of the right lower extremity here would, in 
the Board's opinion, be inconsistent, and in any event, is 
warranted when resolving all doubt in the veteran's favor.  

In any event, a 60 percent evaluation requires a showing of 
persistent ulceration.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120.  All medical evidence of record has consistently 
noted the absence of ulceration on the veteran's lower 
extremities.  After review of the evidence, there is no 
medical evidence of record that would support a rating in 
excess of those currently assigned for right and left leg 
varicose vein conditions at any time during the periods at 
issue.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, and finds that a 40 percent evaluation 
for the service-connected varicose veins of the right lower 
extremity is warranted effective October 18, 2005.  To this 
extent, the veteran's claim is granted.  


ORDER

An initial evaluation in excess of 20 percent for right leg 
varicose veins and long saphenous vein ligation and stripping 
is denied.

An evaluation of 40 percent for right leg varicose veins and 
long saphenous vein ligation and stripping for the period on 
and after October 18, 2005 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An initial evaluation in excess of 20 percent for left leg 
varicose veins and superficial venous insufficiency is 
denied.

An evaluation in excess of 40 percent for left leg varicose 
veins and superficial venous insufficiency for the period on 
and after October 18, 2005 is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


